IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00298-CV
                                No. 10-09-00299-CV
                                No. 10-09-00300-CV
                                No. 10-09-00301-CV
                                No. 10-09-00302-CV

BOBBY RAY CHILDERS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 19th District Court
                           McLennan County, Texas
                  Trial Court Nos. 2007-1586-C1, 2008-165-C1,
                   2008-462-C1, 2008-463-C1 and 2008-466-C1


                          MEMORANDUM OPINION


      Appellant Bobby Ray Childers filed notices of restricted appeal in these five

causes relating to orders in the underlying criminal cases for the payment of court costs

out of Appellant’s inmate account pursuant to Texas Government Code section 501.014.
The orders being appealed were signed on January 26, 2009. Appellant’s notices of

restricted appeal were filed on September 14, 2009.

        In a restricted appeal, the notice of appeal must be filed within six months after

the order is signed. TEX. R. APP. P. 26.1(c). We notified Appellant by letter that it

appeared that we lack jurisdiction over these appeals because timely notices of appeal

were not filed as to the January 26, 2009 orders. See TEX. R. APP. P. 26.1(a), (c). We

further notified Appellant that we would dismiss the appeals for want of jurisdiction

unless we received a response showing grounds for continuing the appeals. Appellant

filed a response that concedes the untimeliness of his notices of appeal and that presents

no basis for continuing the appeals.

        We dismiss these appeals for lack of jurisdiction. TEX. R. APP. P. 42.3(a).



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed November 18, 2009
[CV06]




Childers v. State                                                                     Page 2